t c memo united_states tax_court ross p and jane m thomann petitioners v commissioner of internal revenue respondent docket no filed date bob a goldman for petitioners stephen a haller for respondent memorandum opinion kroupa judge respondent determined deficiencies and accuracy-related_penalties under sec_6662 a with respect to petitioners’ income taxes for and the years pinciteall section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated issue for respondent determined a dollar_figure deficiency and a dollar_figure penalty for respondent determined a dollar_figure deficiency and a dollar_figure penalty for respondent determined a dollar_figure deficiency and a dollar_figure penalty after concessions there are two issues to decide the first issue is whether petitioners as non-corporate lessors may expense under sec_179 for the years at issue their cost bases in various assets used in the farm operation when they do not have a written lease we hold that they may not the second issue is whether petitioners are liable for the penalties we hold that they are background this case was submitted fully stipulated under rule the stipulation of facts and the stipulation of settled issues and their accompanying exhibits are incorporated by this reference petitioners resided in columbus junction iowa at the time they filed the petition petitioners owned and operated a acre farm around petitioners orally agreed to lease acres of their farmland as well as various buildings grain storage bins and equipment to circle t farms inc circle t a hog farrow-to-finish busine sec_2all monetary amounts are rounded to the nearest dollar unless otherwise indicated petitioners owned petitioners and circle t never memorialized the lease in writing petitioners caused circle t to prepare annual minutes for and for the years at issue the annual minutes for stated that circle t would pay petitioners dollar_figure annually to lease the various buildings grain storage bins and equipment the annual minutes for the years at issue however failed to specify what property circle t was renting from petitioners and did not provide details of any changes or additions to the lease the annual minutes for the years at issue merely provided the dollar amounts without describing the property being leased petitioners leased the remaining acres of their farmland to c a inc c a an unrelated party during the years at issue petitioners and c a did not memorialize the lease in writing petitioner ross thomann mr thomann and c a apparently also orally entered into a farming agreement in yet did not memorialize the farming agreement in writing until the written farming agreement covered any future year ’ s crops so long as neither party requested a change on or before sept ember of the calendar_year mr thomann and c a used the acres of farmland petitioners leased to c a in their farming agreement but failed to include or summarize the 3farrow-to-finish operations raise hogs from birth to slaughter weight about to pounds lease terms for the farmland in the written farming agreement petitioners hired a tax adviser to prepare and file their federal_income_tax returns for the years at issue petitioners elected to expense under sec_179 the full costs of various farm-related property purchased during the years at issue petitioners expensed on their return for dollar_figure for drainage tile and a fence installed on the land petitioners leased to c a and dollar_figure for materials to remodel their farm office office materials including furniture and fixtures petitioners expensed on their return for dollar_figure for a grain bin petitioners expensed on their return for dollar_figure for a pickup truck and dollar_figure for a grain bin and a grain dryer the parties stipulate that the grain bins and the grain dryer were orally leased to circle t yet neither party has provided documentation showing the terms of the leases respondent examined petitioners’ returns for all years at issue as relevant here respondent disallowed petitioners’ sec_179 expense deductions for the farm-related property respondent issued petitioners the deficiency_notice and petitioners timely filed a petition discussion we must decide whether petitioners may expense farm-related property when they lease the farmland orally and no document contains any material terms regarding the personal_property respondent argues that petitioners failed to establish that the office materials deducted in were sec_179 property and therefore petitioners may not deduct the office materials under sec_179 respondent also contends that as non-corporate lessors petitioners are barred from claiming a sec_179 deduction for the amounts paid for the grain bins grain dryer drainage tile pickup truck and fence petitioners counter that all farm-related property is sec_179 property and that they qualify for an exception to the non-corporate lessor limitation we shall consider the parties’ arguments after first addressing the burden_of_proof it is a fundamental tax principle that the commissioner’s determinations are generally presumed correct and taxpayers bear the burden of proving otherwise rule a accordingly petitioners have the burden_of_proof as to whether they may expense the cost bases of the farm-related property under sec_179 moreover tax deductions are a matter of legislative grace and taxpayers must show that they are entitled to any deduction claimed rule a 308_us_488 taxpayers must keep sufficient records to substantiate their deductions and enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 in the case of sec_179 deductions the taxpayer must maintain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs in addition the sec_179 election must specify the total sec_179 expense claimed and specify the portion of that deduction allocable to each item sec_179 sec_1_179-5 income_tax regs we now consider whether petitioners may deduct the cost bases of the farm-related property under sec_179 for property to qualify as sec_179 property it must be classified as sec_1245 property see sec_179 respondent does not dispute that the grain bins grain dryer drainage tile pickup truck and fence qualify as sec_179 property respondent argues however that petitioners failed to establish that the office materials qualify as sec_1245 property and therefore those materials do not qualify as sec_179 property we now focus on the specific property office equipment the parties stipulated that petitioners purchased office materials to remodel petitioners’ office and the office materials included office furniture and fixtures sec_1245 property does not include a building or its structural_components sec_1245 structural_components include plumbing fixtures lighting fixtures and other components related to the operation and maintenance of the building see sec_1 e income_tax regs defining structural_components for purposes of sec_1245 sec_1_1245-3 income_tax regs making definition in sec_1_48-1 income_tax regs applicable to sec_1_1245-3 income_tax regs we cannot determine whether the office materials qualify as sec_1245 property petitioners failed to present any evidence showing what office materials were expensed on their return for petitioners also failed to satisfy the sec_179 substantiation requirements and therefore have not met their burden accordingly petitioners are denied a sec_179 deduction for the office materials grain bins grain dryer drainage tile pickup truck and fence we now consider the grain bins grain dryer drainage tile pickup truck and fence while the entire cost of sec_179 property may generally be deducted in the year of purchase a taxpayer generally will not be permitted a sec_179 deduction if the taxpayer is not a corporation and the taxpayer purchased the property for leasing purposes sec_179 the parties do not dispute that petitioners are non-corporate lessors of the farm-related property petitioners argue however that they fall within an exception to this limitation non-corporate lessors may expense the cost_basis of sec_179 property by meeting a two-prong test first the term of the lease taking into account options to renew must be less than percent of the class_life of the leased property sec_179 second petitioners’ sec_162 business_expenses for the leased property claimed during the initial 12-month_period following the transfer of the property to the lessee must exceed percent of the rental income produced by such property id petitioners assert that they satisfied the first prong because they annually renewed the terms of the leases of their farm-related property with circle t and c a petitioners therefore contend that the lease_term is a year long so as to be less than percent of the class_life of the farm-related property respondent argues the lease terms are indefinite and therefore petitioners cannot satisfy the first prong we agree all lease agreements between petitioners and circle t and c a were oral and none of the farm-related property lease agreements was memorialized in writing moreover petitioners have not presented any evidence regarding the terms for the leased farm-related property the failure of a party to introduce evidence which if true would be favorable to that party gives rise to the presumption that the evidence would be unfavorable if produced 6_tc_1158 affd 162_f2d_513 10th cir petitioners assert that circle t’s annual minutes support their claim that they had an annual lease with circle t covering the pickup truck grain dryer and two grain bins we disagree the annual minutes do not mention any of the farm- related property moreover the minutes fail to establish that petitioners leased the pickup truck grain bins or grain dryer annually to circle t petitioners also contend that we should look to the written farming agreement with c a to determine that the drain tile and the fence were subject_to an annual lease petitioners expensed the cost bases of the drain tile and the fence in but there was no written_agreement until petitioners have not presented any documentary proof to establish they had a binding annual lease agreement before we find that petitioners’ lease agreements with circle t and c a were for an indefinite period petitioners fail the first prong of the sec_179 exception because we cannot find that the term of any of the leases is less than percent of the class_life of the property we need not consider the second prong of sec_179 accordingly petitioners may not deduct the cost bases of the farm-related property under sec_179 accuracy-related_penalties under sec_6662 we next address the accuracy-related_penalties respondent determined in the deficiency_notice petitioners ask that we not impose the penalties because they had a tax professional prepare the return for each year at issue petitioners have not established however that their reliance on their return preparer was reasonable or in good_faith petitioners failed to submit any evidence showing the return preparer’s experience or qualifications and failed to show that they provided all the necessary and accurate information to the return preparer we cannot simply accept petitioners’ bald assertion that they relied upon the return preparer as a defense against the accuracy- related penalties see peacock v commissioner tcmemo_2002_ accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalties under sec_6662 for each year at issue we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
